Name: Council Directive 84/642/EEC of 11 December 1984 amending Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat
 Type: Directive
 Subject Matter: animal product;  health;  trade policy
 Date Published: 1984-12-27

 Avis juridique important|31984L0642Council Directive 84/642/EEC of 11 December 1984 amending Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat Official Journal L 339 , 27/12/1984 P. 0026 - 0026 Finnish special edition: Chapter 3 Volume 18 P. 0082 Spanish special edition: Chapter 03 Volume 33 P. 0049 Swedish special edition: Chapter 3 Volume 18 P. 0082 Portuguese special edition Chapter 03 Volume 33 P. 0049 COUNCIL DIRECTIVE of 11 December 1984 amending Directive 71/118/EEC on health problems affecting trade in fresh poultrymeat (84/642/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Commission has proposed the amendment of certain provisions of Council Directive 71/118/EEC of 15 February 1971 on health problems affecting trade in fresh poultrymeat (4), as last amended by Directive 84/186/EEC (5) ; whereas the derogations referred to in Article 14 (2) and Article 16a (a) of Directive 71/118/EEC should be prolonged subject to subsequent review; Whereas, moreover, a Commission proposal was forwarded to the Council on 14 February 1979 aimed at extending the use of the chilling process to carcases intended for marketing in a chilled state, HAS ADOPTED THIS DIRECTIVE: Article 1 Directive 71/118/EEC is hereby amended as follows: 1. Article 14 (2) is replaced by the following: "2. However, with regard to carcases obtained and intended for marketing in their territory, Member States shall be authorized to grant, on request, to undertakings, derogations from the requirements of paragraph 1. Member States making use of the derogations provided for in the first paragraph may not object to the introduction into their territory of poultrymeat obtained in other Member States under the same conditions." 2. In Article 14a (3), "31 December 1978" is replaced by "1 January 1986". 3. In Article 16a (a), the third indent is replaced by the following: "- a derogation from the provisions relating to slaughter and evisceration laid down in Annex I, Chapter V, for the production of partially eviscerated or non-eviscerated poultry. The Council, when carrying out the review provided for in Article 16b, shall examine the conditions under which the meat referred to in the first subparagraph may be admitted to intra-Community trade;" 4. The following Article is inserted: "Article 16b Before 15 August 1986, the Council, acting by a qualified majority on a proposal from the Commission, shall review the derogations laid down in Articles 14 (2) and 16a (a). The review of these derogations shall be carried out on the basis of a report from the Commission, accompanied by proposals where appropriate, which shall take into account the conclusions of current scientific studies on the guarantees offered by this type of production." Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 31 December 1984. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 11 December 1984. For the Council The President A. DEASY (1) OJ No C 65, 9.3.1979, p. 5. (2) OJ No C 140, 5.6.1979, p. 180. (3) OJ No C 247, 1.10.1979, p. 16. (4) OJ No L 55, 8.3.1971, p. 23. (5) OJ No L 87, 30.3.1984, p. 27.